DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and 31-36 in the reply filed on May 21, 2021 is acknowledged.
Claims 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-15 recites the limitation "the base component additive" in line 1.  Such limitation is indefinite as it is not clear if the base component additive in claims 7-15 is actually the at least one additional additive ingredient as recited in claim 6 to which they depend. Claim 6 recites that the at least one additional additive ingredient is fruits, vegetables, roots, spices, herbs, seeds, nuts, and legumes, which are what claims 7-15 are directed to and therefore the “base component additive” in claims 7-15 needs to refer to the at least one additional additive ingredient. 
Claims 35-36 recites the limitation "the method of claim 34”.  There is insufficient antecedent basis for this limitation in the claim as claim 34 is directed towards a food article and not a method.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (Smoothie Freezer Packs + Prep Ahead Tips, Cook Nourish Bliss, May 31, 2016, Retrieved from Internet URL: https://cooknourishbliss.com/2016/05/31/smoothie-freezer-packs/).
Regarding claim 1, Ashley discloses a smoothie freezer pack, or a frozen plant based breakfast bowl precursor, comprising a frozen mixture (e.g. Ashley combines the components together in a bag and freezes them) of a base component can be a grain (e.g. oats) and a base component additive that can be at least one fruit (See Figures and pages 2-11). 

Ashley additionally teaches that the composition does not include refined sugar, artificial ingredients, and artificial preservatives (See Ingredient List). 
With respect to the frozen mixture comprising at least 20% by volume of the base component, Ashley fails to specifically teach that the oats comprise 20% by volume of the frozen mixture, however, it would have been obvious to one of ordinary skill in the art to vary the amount of oats in the frozen mixture depending on the desired nutrition, taste and consistency of the smoothie. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claim 2, as stated above, Ashley discloses that the base component comprises a grain that is oats (See Figures and pages 2-11).
Regarding claims 3 and 13, Ashley additionally teaches that the smoothie can contain seeds, such as chia seeds (See Figures and pages 2-11). 
Ashley, however, fails to specifically teach placing the chia seeds in the freezer pack as they are instead added with the liquid is added to make the smoothie. 
However, it would have been obvious to one of ordinary skill in the art to have placed the chia seeds in the freezer pack of Ashley to provide a frozen mixture containing another base component that is chia seeds. Doing so would eliminate the need to store the chia seeds somewhere else and provide a single frozen mixture that is used to make the smoothie without the need for add-ins. 
Regarding claim 5, Ashley teaches that the base component additive comprises fruit that can be strawberry, blueberry, or any other desired fruit (see pages 2-11).
Regarding claims 6, 9 and 10, Ashley also teaches that the base component additive further comprises at least one additional additive ingredient, such as vegetables (e.g. leafy greens or beets) or roots (e.g. ginger) (See Ingredient List and Pages 2-11). 
Regarding claim 16, Ashley discloses that the composition is disposed in a sealed container (e.g. a sealed Ziploc bag) (See Figures and pages 2-11).
Regarding claims 17-18, Ashley teaches that the composition comprises a single portion or multiple portions that are disposed within the sealed container (See How to make smoothie freezer packs). 
With respect to the claimed sealed container size, it would have been obvious to one of ordinary skill in the art for the sealed container comprising multiple portions be larger than the sealed container containing a single portion. Regarding the exact size, Ashley teaches that the sealed container is a quartz size Ziploc bag (a quart being 32 ounces), which falls within the claimed range for the sealed container containing multiple portions. 
It would have been obvious to one of ordinary skill in the art to vary the size of the sealed container depending on the type and amount of ingredients used for the smoothie, which is well within the ordinary skill in the art depending on preference as one might prefer more ingredients and a larger smoothie than another. Therefore, one of ordinary skill in the art can easily vary the size of the sealed container through routine experimentation, which is well understood, routine, and conventional in the art. 
Regarding claim 19, Ashley further teaches that the composition is prepared for consumption by addition of a liquid (e.g. adding almond milk) (See Pages 2-11). 
Regarding claim 31, Ashley teaches a food article comprising a sealed container (e.g. a sealed Ziploc bag) and disposed within the container a frozen mixture (e.g. Ashley combines the components together in a bag and freezes them) of a base component can be a grain (e.g. oats) and a base component additive that can be at least one fruit (See Figures and pages 2-11). 

Ashley additionally teaches that the composition does not include refined sugar, artificial ingredients, and artificial preservatives (See Ingredient List). 
With respect to the frozen mixture comprising at least 20% by volume of the base component, Ashley fails to specifically teach that the oats comprise 20% by volume of the frozen mixture, however, it would have been obvious to one of ordinary skill in the art to vary the amount of oats in the frozen mixture depending on the desired nutrition, taste and consistency of the smoothie. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claims 32-33, Ashley teaches that the sealed container comprises a single portion or multiple portions of the frozen mixture (See How to make smoothie freezer packs). 
Regarding claim 34, Ashley also teaches that the base component additive further comprises at least one additional additive ingredient, such as vegetables (e.g. leafy greens or beets) or roots (e.g. ginger) (See Ingredient List and Pages 2-11). 

Claims 4, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (Smoothie Freezer Packs + Prep Ahead Tips, Cook Nourish Bliss, May 31, 2016, Retrieved from Internet URL: https://cooknourishbliss.com/2016/05/31/smoothie-freezer-packs/) as applied to claims 1 and 6 above, and further in view of Daily Harvest (Blends, Sep. 9, 2015, made of record by applicant).
Regarding claims 4, 11-12 and 14-15, Ashley discloses the composition as described above, wherein the frozen mixture can include a variety of ingredients depending on preference and the desired smoothie to be made, but Ashley fails to specifically teach that the frozen mixture further includes one of the claimed nuts, one of the claimed spices, one of the claimed herbs, or one of the claimed legumes.
Daily Harvest discloses many different blends that are known in the art for making smoothies and further teaches that the ingredients to make smoothies can 
It would have been obvious to one of ordinary skill in the art to have the smoothie freezer pack of Ashley contain these additional ingredients as they are all known in the art of making smoothies. It would have been obvious to use such ingredients depending on the desired taste and nutrition of the smoothie as each ingredients will contribute a different flavor.
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of walnuts, vanilla, mint and lemon, or pea protein in the smoothie freezer pack of Ashley as it merely provides more flavor and nutrition options for the smoothie.


Claims 7-8 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (Smoothie Freezer Packs + Prep Ahead Tips, Cook Nourish Bliss, May 31, 2016, Retrieved from Internet URL: https://cooknourishbliss.com/2016/05/31/smoothie-freezer-packs/) as applied to claims 6 and 34 above, and further in view of Downes et al. (US 2014/0295030 A1; Oct. 2, 2014).
Regarding claims 7-8 and 35-36, Ashley teaches that the frozen mixture comprises base component additives as described above, but fails to specifically teach that at least two of the base component additives are mixed together in pellet form, with at least one of the ingredients in granulated form. 
Downes teaches a yogurt smoothie kit wherein the ingredients are provided in a sealed container in pellet form wherein at least one of the ingredients is in granulated form. Downes further teaches that at least one additive ingredient is a carrier. (See under preparation of frozen pellets). Downes disclsoes that such pellet form enhances the beverage to have a more icy consistency without all the equipment needed to do so (See Background).
It would have been obvious to one of ordinary skill in the art to have at least two of the base component additives mixed together and provided in pellet form, with at least one being in granulated form and the other being a carrier, in order to have the additional additives of Ashley provide the smoothie with a more icy consistency than when not in pellet form. Therefore, providing at least two additives of Ashley in pellet form yields the predictable result of providing a smoothie having a more desirable consistency that is similar to frozen beverages made by a machine. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791